Name: Commission Regulation (EC) No 1351/2003 of 30 July 2003 establishing administrative procedures for the first tranche of the 2004 quantitative quotas for certain products originating in the People's Republic of China
 Type: Regulation
 Subject Matter: international trade;  Asia and Oceania;  miscellaneous industries;  tariff policy;  leather and textile industries
 Date Published: nan

 Avis juridique important|32003R1351Commission Regulation (EC) No 1351/2003 of 30 July 2003 establishing administrative procedures for the first tranche of the 2004 quantitative quotas for certain products originating in the People's Republic of China Official Journal L 192 , 31/07/2003 P. 0008 - 0014Commission Regulation (EC) No 1351/2003of 30 July 2003establishing administrative procedures for the first tranche of the 2004 quantitative quotas for certain products originating in the People's Republic of ChinaTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 520/94 of 7 March 1994 establishing a Community procedure for administering quantitative quotas(1), as last amended by Regulation (EC) No 806/2003(2), and in particular Article 2(3) and (4), Article 6(3) and Articles 13, 23 and 24 thereof,Whereas:(1) Council Regulation (EC) No 519/94 of 7 March 1994 on common rules for imports from certain third countries and repealing Regulations (EEC) No 1765/82, (EEC) No 1766/82 and (EEC) No 3420/83(3), as last amended by Regulation (EC) No 427/2003(4), introduced annual quantitative quotas for certain products originating in the People's Republic of China listed in Annex I to that Regulation. The provisions of Regulation (EC) No 520/94 are applicable to those quotas.(2) The Commission accordingly adopted Regulation (EC) No 738/94(5), as last amended by Regulation (EC) No 983/96(6), laying down general rules for the implementation of Regulation (EC) No 520/94. These provisions apply to the administration of the above quotas subject to the provisions of this Regulation.(3) Certain characteristics of China's economy, the seasonal nature of some of the products and the time needed for transport mean that orders for products subject to quota are generally placed before the beginning of the quota year. It is therefore important to ensure that administrative constraints do not impede the realisation of the planned imports. In order not to affect the continuity of trade flows, the arrangements for allocating and administering the first tranche of the 2004 quotas should accordingly be adopted before the start of the quota year.(4) After examination of the different administrative methods provided for by Regulation (EC) No 520/94, the method based on traditional trade flows should be adopted. Under this method the quotas are divided into two portions, one of which is reserved for traditional importers and the other for other applicants.(5) This has proved to be the best way of ensuring the continuity of business for the Community importers concerned and avoiding any disturbance of trade flows.(6) The reference period used for allocating the portion of the quota set aside for traditional importers in the previous Regulation on the administration of these quotas cannot be updated. The years 2000 and 2001 were characterised by certain distortions, in particular a more than twofold increase of applications from one Member State, which resulted in substantially reduced individual quota allocations to all non-traditional importers in all Member States. In 2002, there was a significant increase in applications by non-traditional importers from United Kingdom companies to other Member States suggesting an effort to circumvent the related persons test. Also, investigations are ongoing into a number of 2002 and 2003 licence holders that may have breached the related persons test. The years 1998 or 1999 are therefore the most recent years representative of the normal trend of trade flows in the products in question. Traditional importers must, therefore, prove that they have imported products originating in China and covered by the quotas in question in the years 1998 or 1999.(7) It has been found in the past that the method provided for in Article 12 of Regulation (EC) No 520/94, which is based on the order in which applications are received, may not be an appropriate way of allocating that portion of the quota reserved for non-traditional importers. Consequently, in accordance with Article 2(2)(c) of Regulation (EC) No 520/94, it is appropriate to provide for allocation in proportion to the quantities requested, on the basis of a simultaneous examination of import licence applications actually lodged, in accordance with Article 13 of Regulation (EC) No 520/94.(8) The Commission considers it necessary that operators applying as non-traditional importers and falling under the definition of related persons within the meaning of Article 143 of Commission Regulation (EEC) No 2454/93 of 2 July 1993 laying down provisions for the implementation of Council Regulation (EEC) 2913/92 establishing the Community Customs Code(7), as last amended by Regulation (EC) No 881/2003(8), may only submit a single licence application for each line of the quota set aside for non-traditional importers. In order to exclude speculative applications, the amount that any non-traditional importer may request should be restricted to a set volume.(9) It is appropriate to set the quota share reserved to traditional importers at 75 % and the share of non-traditional importers at 25 %.(10) It also appears appropriate to transfer quantities not taken up by non-traditional importers to traditional importers, in order to ensure that these quantities can still be allocated in the year in which they were attributed.(11) For the purposes of quota allocation, a time limit must be set for the submission of licence applications by traditional and non-traditional importers.(12) The Member States must inform the Commission of the import licence applications received, in accordance with the procedure laid down in Article 8 of Regulation (EC) No 520/94. The information about traditional importers' previous imports must be expressed in the same units as the quota in question.(13) Given that on 1 May 2004 the European Union will be enlarged, it is appropriate to allocate the 2004 quota in two tranches, the first one from January to April 2004 to importers in the current Member States and the second one from May to December 2004 to importers in all countries that will be Member States from May 2004 onwards.(14) These measures are in accordance with the opinion of the Committee for the administration of quotas set up under Article 22 of Regulation (EC) No 520/94,HAS ADOPTED THIS REGULATION:Article 1This Regulation lays down for 2004 specific provisions for the administration of the quantitative quotas referred to in Annex I to Regulation (EC) No 427/2003 amending Regulation (EC) No 519/94.Given the enlargement of the European Union in May 2004, the 2004 quotas shall be allocated in two separate tranches. This Regulation shall allocate the quotas for January to April 2004.Regulation (EC) No 738/94 laying down general rules for the implementation of Regulation (EC) No 520/94 shall apply, subject to the specific provisions of this Regulation.Article 21. The quantitative quotas referred to in Article 1 shall be allocated using the method based on traditional trade flows, referred to in Article 2(2)(a) of Regulation (EC) No 520/94.2. The portions of each quantitative quota set aside for traditional importers and non-traditional importers are set out in Annex I to this Regulation.3. (a) The portion set aside for non-traditional importers shall be apportioned using the method based on allocation in proportion to quantities requested. The volume requested by each applicant may not exceed that shown in Annex II.(b) Operators that are deemed to be related persons as defined by Article 143 of Regulation (EEC) No 2454/93 may only submit single licence application for the portion of the quota set aside for non-traditional importers regarding the goods described in the application. In addition to the statement required by Article 3(2)(g) of Regulation (EC) No 738/94, as amended by Article 1 of Regulation (EC) No 983/96, the licence application for the non-traditional quota shall state that the applicant is not related to any other operator applying for the non-traditional quota line in question.(c) Those proportions of the quantities reserved for non-traditional importers and not allocated will be added to the quantities reserved for traditional importers.Article 3Applications for import licences shall be lodged with the competent authorities listed in Annex III to this Regulation from the day following the day of publication of this Regulation in the Official Journal of the European Union until 15.00, Brussels time, 19 September 2003.Article 41. For the purposes of allocating the portion of each quota set aside for traditional importers, "traditional" importers shall mean operators who can show that they have imported goods in the calendar years 1998 or 1999.2. The supporting documents referred to in Article 7 of Regulation (EC) No 520/94 shall relate to the release for free circulation during either calendar year 1998 or 1999, as indicated by the importer, of products originating in the People's Republic of China which are covered by the quota in respect of which the application is made.3. Instead of the documents referred to in the first indent of Article 7 of Regulation (EC) No 520/94 applicants may enclose with their licence applications documents drawn up and certified by the competent national authorities on the basis of available customs information as evidence of the imports of the product in question during the calendar years 1998 or 1999 carried out by themselves or, where applicable, by the operator whose activities they have taken over.Article 5Member States shall inform the Commission no later than 15 October 2003, 10.00, Brussels time, of the number and aggregate quantity of import licence applications and, in the case of applications from traditional importers, of the volume of previous imports carried out by traditional importers during the reference period referred to in Article 4(1) of this Regulation.Article 6The Commission shall adopt the quantitative criteria to be used by the competent national authorities for the purpose of meeting importers' applications no later than 15 November 2003.Article 7Import licences shall be valid for one year, starting on 1 January 2004.Article 8This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 30 July 2003.For the CommissionPascal LamyMember of the Commission(1) OJ L 66, 10.3.1994, p. 1.(2) OJ L 122, 16.5.2003, p. 1.(3) OJ L 67, 10.3.1994, p. 89.(4) OJ L 65, 8.3.2003, p. 1.(5) OJ L 87, 31.3.1994, p. 47.(6) OJ L 131, 1.6.1996, p. 47.(7) OJ L 253, 11.10.1993, p. 1.(8) OJ L 134, 29.5.2003, p. 1.ANNEX IAllocation of the quotas>TABLE>ANNEX IIMaximum quantity which may be requested by each non-traditional importer>TABLE>ANNEX IIIList of the competent national authorities1. BELGIQUE/BELGIÃ Service public fÃ ©dÃ ©ral "Ã conomie, PME, classes moyennes et Ã nergie" Administration du potentiel Ã ©conomiquePolitiques d'accÃ ¨s aux marchÃ ©s, Service "Licences"Federale Overheidsdienst Economie, K.M.O., Middenstand & Energie Bestuur Economisch PotentieelMarkttoegangsbeleid, Dienst VergunningenRue GÃ ©nÃ ©ral-Leman 60, Generaal Lemanstraat 60 B - 1040 Bruxelles/Brussel Tel. (32-2) 206 58 16 Fax (32-2) 230 83 22/231 14 842. DANMARKErhvervs- og Boligstyrelsen VejlsÃ ¸vej 29 DK - 8600 Silkeborg Tel. (45) 35 46 60 30 Fax (45) 35 46 64 013. DEUTSCHLANDBundesamt fÃ ¼r Wirtschaft und Ausfuhrkontrolle (BAFA) Frankfurter StraÃ e 29-35 D - 65760 Eschborn Tel. (49) 619 69 08-0 Fax (49) 619 69 42 26/(49) 6196 908-8004. GREECEMinistry of Economy & FinanceGeneral Directorate of Policy Planning & ImplementationDirectorate of International Economic Issues1, Kornarou Street GR - Athens 105-63 Tel. (30-210) 328-60 31/328 60 32 Fax (30-210) 328 60 94/328 60 595. ESPAÃ AMinisterio de EconomÃ ­a y Hacienda DirecciÃ ³n General de Comercio Exterior Paseo de la Castellana, 162 E - 28046 Madrid Tel. (34) 913 49 38 94/913 49 37 78 Fax (34) 913 49 38 32/913 49 37 406. FRANCEService des titres du commerce extÃ ©rieur 8, rue de la Tour-des-Dames F - 75436 Paris Cedex 09 Tel. (33-1) 55 07 46 69/95 Fax (33-1) 55 07 48 32/34/357. IRELANDDepartment of Enterprise, Trade and Employment Licensing Unit, Block CEarlsfort CentreHatch StreetDublin 2 Ireland Tel. (353-1) 631 25 41 Fax (353-1) 631 25 628. ITALIAMinistero del Commercio con l'estero Direzione Generale per la Politica commerciale e la gestione del regime degli scambi - Disivione VII Viale America, 341 I - 00144 Roma Tel. (39) 06 599 31 06 59 93 24 19 06 59 93 24 00 Fax (39) 06 592 55 569. LUXEMBOURGMinistÃ ¨re des affaires Ã ©trangÃ ¨res Office des licences BoÃ ®te postale 113 L - 2011 Luxembourg Tel. (352) 22 61 62 Fax (352) 46 61 3810. NEDERLANDBelastingdienst/Douane Engelse Kamp 2 Postbus 30003 9700 RD Groningen Nederland Tel. (31-50) 523 91 11 Fax (31-50) 523 22 1011. Ã STERREICHBundesministerium fÃ ¼r Wirtschaft und ArbeitAuÃ enwirtschaftsadministrationAbteilung C2/2 Stubenring 1 A - 1011 Wien Tel. (43) 1 711 00 0 Fax (43) 1 711 00 83 8612. PORTUGALMinistÃ ©rio das FinanÃ §as DirecÃ §Ã £o-Geral das AlfÃ ¢ndegas e dos Impostos Especiais sobre o Consumo, EdifÃ ­cio da AlfÃ ¢ndega de Lisboa Largo do Terreiro do Trigo P - 1100 Lisboa Tel. (351-21) 881 42 63 Fax (351-21) 881 42 6113. SUOMI/FINLANDTullihallitus/Tullstyrelsen Erottajankatu/Skillnadsgatan 2 FIN - 00101 Helsinki/Helsingfors Tel. (358-9) 6141 Fax (358-9) 614 28 5214. SVERIGEKommerskollegium Box 6803 S - 113 86 Stockholm Tel. (46-8) 690 48 00 Fax (46-8) 30 67 5915. UNITED KINGDOMDepartment of Trade and Industry Import Licensing Branch Queensway HouseWest PrecinctBillingham TS23 2NF United Kingdom Tel. (44-1642) 36 43 33/36 43 34 Fax (44-1642) 53 35 57